Bruce, Ch. J.
(concurring). I have signed the opinion prepared by -Mr. Justice Christianson and fully concur therein. There are, however, a few observations which I desire to make in connection therewith.
I am satisfied that this court cannot say that the trial judge abused his discretion in granting a new trial. The trial court withdrew from the jury the element of medical expenses on the ground that there was no competent evidence in relation thereto. The only element of damages, then, which the jury considered, was the pain and suffering sustained by the plaintiff; and, while a large number of witnesses testified in the action, there was practically no testimony bearing upon this question except that of the plaintiff. The record shows that Doctor Durnin, the physician from whom plaintiff received his principal treatment, lived at Westhope, less than 30 miles distant from Bottineau, — where the action was tried, — and yet he was not called as a witness. It also appears from the record that the present action was commenced more than five years after the accident occurred. The undisputed evidence further shows that plaintiff, some two years after the accident, paid the defendant $78.25, which he owed for goods pur*599chased at defendant’s store. On the whole, I am entirely satisfied that this court would be wholly unjustified in interfering with the order of the trial court, in so far as it grants a new trial.